STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
the 20th day of February, 2008, by and among, Cheung Ming, (hereinafter referred
to as "Buyer") and Mid-Continental Securities Corp., as agent for the
individuals listed on Exhibit A, (hereinafter collectively referred to as
“Sellers”).  







RECITALS:







This Agreement sets forth the terms and conditions upon which Sellers are
selling to the Buyer and the Buyer is purchasing from the Sellers 6,631,000
shares (the “Shares”), representing approximately 88.52% of the issued and
outstanding common stock of Studio II Productions, Inc., a Florida corporation
(the “Company”).   




NOW THEREFORE, in Consideration of the mutual agreements contained herein, the
parties hereby agree as follows:







I.  SALE OF THE SHARES




1.01

Shares being Sold.  Subject to the terms and conditions of this Agreement, the
Sellers are selling and transferring the Shares to the Buyer at the closing
provided for in Section 1.05 hereof (the "Closing"), free and clear of all
liens, charges, or encumbrances of whatsoever nature.




1.02   Escrow Agent.  Parties   hereto   agree   that   Frascona,   Joiner,
  Goodman  and Greenstein P.C. (the “Escrow Agent”) located at 4750 Table Mesa
Drive, Boulder, Colorado 80305 shall act as the Escrow Agent for the transfer of
the Funds and the Shares pursuant to the terms of this Agreement.  




1.03

Consideration.  An aggregate total of $200,000 shall be due and payable under
the terms of this Agreement for purchase of the Shares.  Prior to the date of
execution of this Agreement, at the time of execution of a letter of intent
between the parties relating to the transaction described herein, the Buyer
deposited the sum of U.S. $100,000 to the account of the Escrow Agent.  The
remaining $100,000 for the acquisition of the Shares shall be tendered at
closing by Mid-Continental Securities Corp.




1.04

Delivery of Shares.   Prior to Closing, the Sellers shall deliver to the Escrow
Agent named in Section 1.02 certificates representing the Shares, duly endorsed
in blank and otherwise in form acceptable for transfer on the books of the
Company or accompanied by stock powers signed in blank with medallion signature
guarantees.   








-1-







1.05

Closing.  The Closing of the transactions provided for herein shall take place
on or before March 1, 2008, or at such other date and time as the parties may
mutually agree in writing.




1.06

Delivery of Share Certificates.  At the Closing, the Escrow Agent shall  deliver
to the Buyer or Buyer’s agent in the United States certificates representing the
Shares, endorsed in blank and otherwise in form acceptable for transfer on the
books of the Company, or accompanied by stock powers signed in blank with
medallion signature guarantees.




1.07

Delivery of by the Buyer.  At the Closing, the Escrow Agent shall deliver the
payment provided for in Section 1.02 hereof to the Sellers.




II.  REPRESENTATIONS AND WARRANTIES OF SELLER.




The Sellers hereby represent and warrant as follows:




2.01

Organization, Capitalization, etc.




(a)

The Company is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Florida, and is qualified in no other
state.




(b)

As of the date of execution of this Agreement, the authorized capital stock of
the Company consists of 10,000,000 shares of $0.001 par value common stock of
which 7,491,350 shares are validly issued and outstanding.  The Shares owned by
the Sellers are free and clear of any liens, claims, options, charges, or
encumbrances of whatsoever nature.  The Sellers have the unqualified right to
sell, assign, and deliver the Shares and, upon consummation of the transactions
contemplated by this Agreement, the Buyer will acquire good and valid title to
the Shares, free and clear of all liens, claims, options, charges, and
encumbrances of whatsoever nature. Except as otherwise provided herein, there
are no outstanding options or other agreements of any nature whatsoever relating
to the issuance by the Company of any shares of its capital stock.




2.02

Authority; No Violation.  The execution and delivery of this Agreement by the
Sellers, and the consummation by Sellers of the transactions contemplated hereby
have been duly authorized.  To the best knowledge of Sellers, neither the
execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will constitute a violation or default under
any term or provision of the Certificate of Incorporation or bylaws of the
Company, or of any contract, commitment, indenture, other agreement or
restriction of any kind or character to which the Company or the Sellers are a
party or by which the Company or the Sellers are bound.




2.03

No Liabilities.  To the best knowledge of the Sellers, the Company has no
outstanding liabilities or obligations of any nature, whether absolute, accrued,
contingent, or otherwise and whether due or to become due except the liabilities
set forth in the Company’s financial statements included in its report on Form
10-KSB for the fiscal year ended December





-2-







31, 2007.  Further, the Sellers represents that at or prior to the date of
Closing hereunder any and all outstanding debts and liabilities of the Company
will have been paid, satisfied or extinguished in their entirety.  




2.04

Absence of Certain Changes.  To the best knowledge of the Sellers, as of the
date of Closing, the Company will not have:




(a)

Suffered any material adverse change in financial condition, assets,
liabilities, business, or prospects;




(b)

Incurred any obligations or liabilities (whether absolute, accrued, contingent,
or otherwise) which it either has not previously satisfied or will not satisfy
at or before Closing;




(c)

Declared, paid, or set aside for payment to its stockholders any dividend or
other distribution in respect of its capital stock or redeemed or purchased or
otherwise acquired any of its capital stock or any options relating thereto or
agreed to take any such action; or




(d)

Made any material change in any method of accounting or accounting practice.




2.05

Litigation.  To the best knowledge of the Sellers, there are no actions,
proceedings, or investigations pending or, to the knowledge of the Sellers,
threatened against the Company, and neither the Company nor the Sellers knows or
has any reason to know of any basis for any such action, proceedings, or
investigation.  There is no event or condition of any kind or character
pertaining to the business, assets, or prospects of the Company that may
materially and adversely affect such business, assets or prospects.




2.06

Financial Statements.  The Sellers have delivered to the Buyer audited financial
statements of the Company for the fiscal year ended December 31, 2007, which
have been incorporated into the Company’s filings with the U.S. Securities and
Exchange Commission.  Such financial statements are true and correct, and a fair
and accurate presentation of the financial condition and assets and liabilities
(whether accrued, absolute, contingent, or otherwise) of the Company as of the
date thereof.  The audited financial statements were prepared in accordance with
generally accepted principals of accounting applied on a consistent basis, and
the unaudited financial statements contain all adjustments (consisting of normal
recurring items) which are, in the opinion of Company, necessary for a fair
representation of the interim period presented.

  

2.07

Tax Returns.  To the best knowledge and belief of the Sellers, the Company has
duly filed all tax reports and returns required to be filed by it and has fully
paid all taxes and other charges claimed to be due from it by federal, state, or
local taxing authorities (including without limitation those due in respect of
its properties, income, franchises, licenses, sales, and payrolls); there are no
liens upon any of the Company's property or assets; there are





-3-







not now any pending questions relating to, or claims asserted for, taxes or
assessments asserted against the Company.




2.08

SEC Filings.  The Company filed a registration statement on Form 10-SB under the
Securities Exchange Act of 1934 on September 12, 2002.  In accordance with
Section 12(g) under the 1934 Act, such registration statement became effective
on or about November 13, 2002.  Thereafter, the Company has filed all periodical
reports required to be filed with the Securities and Exchange Commission and as
of the date hereof, is current in its filing obligations.




2.09

Full Disclosure.  The Company and Sellers have provided the Buyer with full
disclosure of all material information known to them regarding the Company and
the Shares. No representation or warranty by the Sellers contained in this
Agreement, and no statement contained in any instrument, list, certificate, or
writing furnished to the Buyer pursuant to the provisions hereof or in
connection with the transaction contemplated hereby, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading or
necessary in order to provide a prospective purchaser of the business of the
Company with proper information as to the Company and its affairs.




III.  REPRESENTATIONS AND WARRANTIES OF THE BUYER.




The Buyer hereby represents and warrants as follows:




3.01

Authority; No Violation.    The execution and delivery of this Agreement by
Buyer and the consummation of the transactions contemplated hereby by Buyer have
been duly authorized.  Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby will constitute a
violation or default under any term or provision of any contract, commitment,
indenture, other agreement or restriction of any kind or character to which the
Buyer is a party or by which the Buyer is bound.




3.02

Representations Regarding the Acquisition of the Shares.




(a)

The Buyer understands that the shares constitute restricted securities as that
term is defined in Rule 144 under the Securities Act of 1933 and that such
shares may not be sold or transferred in the absence of a registration statement
or an available exemption from registration;




(b)

The Buyer understands the speculative nature and risks of investments associated
with the Company and confirms that he is able to bear the risk of the
investment, and that there is currently only a limited public market for the
shares of the Company and that there is no assurance that an active public
market will be established or maintained for the shares of the Company.








-4-







(c)

Neither the Company nor the Sellers is under an obligation to register or seek
an exemption under any federal and/or state securities acts for any sale or
transfer of the Shares by the Buyer, and Buyer is solely responsible for
determining the status, in his hands, of the shares acquired in the transaction
and the availability, if required, of exemptions from registration for purposes
of resale or transfer of the Shares;




(d)

 The Buyer has had the opportunity to ask questions of the Company and the
Sellers and receive additional information from the Company to the extent that
the Company possessed such information, or could acquire it without unreasonable
effort or expense necessary to evaluate the merits and risks of any investment
in the Company.  Further, the Buyer has been given:  (1) all material books and
records of the Company; (2) all material contracts and documents relating to the
proposed transaction; and (3) an opportunity to question the appropriate
executive officers of the Company and each of the individuals comprising the
Sellers.




(e)

Buyer has sufficient knowledge and experience in financial and business matters,
and is sufficiently familiar with investments of the type represented by the
Shares, including familiarity with previous private and public purchases of
speculative and restricted securities, that he is capable of evaluating the
merits and risks associated with purchase of the Shares; and




(f)

In evaluating the merits of the purchase of the Shares, Buyer has relied solely
on his, her or its own investigation concerning the Company and has not relied
upon any representations provided by the Company or by the Sellers except the
representations and warranties contained in this Agreement.




IV. SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.




4.01

Survival of Representations.  All representations, warranties, and agreements
made by any party in this Agreement or pursuant hereto shall survive the
execution and delivery hereof and any investigation at any time made by or on
behalf of any party.




4.02

Indemnification by Sellers.  The Sellers hereby agree to indemnify the Buyer and
the Escrow Agent and hold Buyer and Escrow Agent harmless from and in respect of
any assessment, loss, damage, liability, cost, and expense (including, without
limitation, interest, penalties, and reasonable attorneys' fees), imposed upon
or incurred by the Buyer or Escrow Agent resulting from a breach of any
agreement, representation, or warranty by the Sellers, including, but not
limited to, any undisclosed liabilities or obligations of the Company, whether
known by Sellers or not, as described in Section 2.03 of this Agreement.
 Assertion by the Buyer or Escrow Agent of their right to indemnification under
this Section 4.02 shall not preclude the assertion by the Buyer or Escrow Agent
of any other rights or the seeking of any other remedies against the Company or
the Sellers.




4.03

Indemnification by Buyer.  The Buyer hereby agrees to indemnify the Sellers, the
Company and Escrow Agent, and hold them harmless from and in respect of any





-5-







assessment, loss, damage, liability, cost, and expense (including, without
limitation, interest, penalties, and reasonable attorneys' fees), imposed upon
or incurred by the Sellers, Escrow Agent, or the Company resulting from a breach
of any agreement, representation, or warranty of the Buyer contained herein.




V.  ADDITIONAL CONDITIONS TO CLOSING




5.01

Obligation of Buyer to Close.  Buyer shall not be obligated to close this
transaction unless:




(a)

Buyer is satisfied with the condition of the Company following a due diligence
review of the books, records, business and affairs of the Company.  The Company
agrees to provide Buyer and his agents complete access to all of the Company's
books, records and personnel for purposes of enabling Buyer to conduct his
investigation.




(b)

Prior to or as of the date of Closing hereunder, all outstanding liabilities of
the Company have been paid, satisfied or extinguished.




(c)

There have been no changes in the Company's business or capitalization between
the date of signing this Agreement and the date of Closing.




(d)

Concurrent with the execution of this Agreement, James Charles shall tender his
resignation from the Board of Directors of the Company, and the Company’s Board
of Directors shall have taken such steps as are necessary or appropriate to
appoint Buyer as a director of the Company.  In addition, at Closing hereunder,
Dominick Pope shall resign as the Company’s President and Chief Financial
Officer and take such steps as are necessary to appoint Buyer as the Company’s
President and Chief Financial Officer.  In addition, at Closing hereunder, or as
soon thereafter as the Company has complied with Rule 14f-1 under the Securities
Exchange Act, Dominick Pope shall tender his resignation as a member of the
Board of Directors and shall take such steps as are necessary to appoint
individuals selected by Buyer as directors of the Company.




(e)

Between the date hereof and the Closing date, Sellers will promptly advise Buyer
in writing of any fact which, if existing or known at the date hereof, would
have been required to be set forth herein or disclosed pursuant to this
Agreement, or which would represent a material fact the disclosure of which
would be relevant to the Buyer.




5.02

Obligation of Sellers to Close.  Sellers shall not be obligated to close this
transaction unless he is satisfied, following reasonable investigation, that all
of the representations of Buyer as of the date of execution of this Agreement
and as of the date of Closing are true and correct.  Sellers shall also have
received signed Officer and Director Questionnaires from those persons
designated or expected to assume positions on the Board of the Company after
Closing.  











-6-







VI.  RELATED TRANSACTIONS




6.01

 Finder.  Sellers and Buyer acknowledge that there were no finders with respect
to the transaction contemplated herein.




6.02

Issuance of Stock.  Following Closing hereunder described in Section 1.03, in
consideration for the $100,000.00 final payment tendered by Mid-Continental
Securities Corp. for the acquisition of the Shares, the Company agrees to issue
to Mid-Continental Securities Corp. 500,000 post-split shares common stock. The
Company agrees that these shares shall be restricted shares of common stock
pursuant to SEC Rule 144 and as such, will bear a restrictive legend or other
restrictions on transfer or resale. The Company also agrees that said shares
shall have "piggy-back" rights granting Advisor the right to have such shares
included in the Company's first registration of shares subsequent to the
issuance of said shares.




6.03

Advisory Agreement.  The parties hereto agree that the Company shall enter into
a separate Advisory Agreement with Mid-Continental Securities Corp., whereby
Mid-Continental Securities Corp., and/or its agents and assigns, will be issued
five percent (5%) of the total issued and outstanding common shares (the
“Advisory Shares”) of the Company’s common stock to be issued and outstanding
upon completion of a share exchange transaction with an operating company.  The
parties further agree that the Advisory Shares shall be restricted shares of
common stock pursuant to SEC Rule 144 and as such, will bear a restrictive
legend or other restrictions on transfer or resale.  The parties also agree that
the Advisory Shares shall have “piggy-back” rights granting the holders of the
Advisory Shares, the right to have such shares included in the Company’s first
registration of shares subsequent to the issuance of the Advisory Shares.




VII.  MISCELLANEOUS




7.01

Expenses.  Each of the parties shall bear their own expenses incurred in
conjunction with the Closing hereunder.   




7.02

Further Assurances.  From time to time, at the request of the Buyer and without
further consideration, the Sellers shall execute and transfer such documents and
take such action as the Buyer may reasonably request in order to effectively
consummate the transactions herein contemplated.




7.03

Parties in Interest.  All the terms and provisions of this Agreement shall be
binding upon, shall inure to the benefit of, and shall be enforceable by the
heirs, beneficiaries, representatives, successors, and assigns of the parties
hereto.




7.04

Prior Agreements; Amendments.  This Agreement supersedes all prior agreements
and understandings between the parties with respect to the subject matter
hereof.  This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns.








-7-







7.05

Headings.  The section and paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretations of this Agreement.




7.06

Confidentiality.  Each party hereby agrees that all information provided by the
other party and identified as "confidential" will be treated as such, and the
receiving party shall not make any use of such information other than with
respect to this Agreement.  If the Agreement shall be terminated, each party
shall return to the other all such confidential information in their possession,
or will certify to the other party that all of such confidential information
that has not been returned has been destroyed.




7.07

Notices.  All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered or
mailed (registered or certified mail, postage prepaid, return receipt requested)
to the parties at their address specified herein, with a copy sent as follows:




If to the Sellers:

Mid-Continental Securities Corp.

1109 Egret’s Way Circle #202

Naples, Florida 34108

Tel: (239) 598-2300

Fax; (239) 598-2312




If to the Buyer:

Jacky Cheung

Unit 1306, 13/F, Tower 2

Ever Gain Plaza

No. 88 Container Port Road

Kwai Chung, N.T. Hong Kong

Tel: (852) 2410 8869

Fax: (852) 2410 9701




7.08

Effect.  In the event any portion of this Agreement is deemed to be null and
void under any state or federal law, all other portions and provisions not
deemed void or voidable shall be given full force and effect.




7.09

Counterparts.  This Agreement may be executed simultaneously in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




7.10

Applicable Law.  This Agreement shall be governed by, and construed in
accordance with the laws of the State of Florida.




[signature page to follow]





-8-







IN WITNESS WHEREOF, this Agreement has been duly executed by the Buyer and
Sellers on the date first written above.




SELLERS




/s/ John Pioppi____________________________

Mid-Continental Securities Corp,

As agent for Sellers

By: John Pioppi, President

1109 Egret’s Way Circle #202

Naples, Florida 34108

BUYER




/s/ Cheung Ming___________________

Cheung Ming

Unit 1306, 13/F, Tower 2

Ever Gain Plaza

No. 88 Container Port Road

Kwai Chung, N.T. Hong Kong







ACKNOWLEDGED AND APPROVED:




ESCROW AGENT:







Dated: __­2/20/2008______________

 /s/ Gary Joiner____________________________

Frascona, Joiner, Goodman and Greenstein P.C.

By: Gary Joiner, Esq.







STUDIO II PRODUCTIONS, INC.







Dated:

__­2/20/2008____________

/s/ Dominck Pope__________________________

By:  Dominick Pope

Its:  Chief Executive Officer

  


















































-9-







EXHIBIT A




Shareholder Name

Address

Number of Shares

Ambrosi, Rudy

3131  Regatta Road,               Naples, Fl 34103

1,000,000

Beresford Overseas Ltd.

c/o Barings Ltd.  P O Box 174    St. James Chambers
                             Douglas, Isle of Man
                                     Attn. Phillip Scales

200,000










Choice Investments Ltd.

c/o Baring Ltd.  P O Box 174           St James Chambers
                Douglas, Isle of Man                        Attn:  Phillip
Scales

200,000










Mid-Continental Securities Corp.

1109 Egret’s Way Circle #202

Naples, Florida 34108

4,946,000

Ramitra, Munish

116 Southwood Road          Woodbury, NY 11797

50,000




Singh, Kamal

55 Broad Street  11th Floor     New York, NY 10004

10,000

Stern Capital Group, Inc.

27 Riesling Ct.                       Commack, NY 11725

25,000

TLT Investments Ltd.

C/o Baring Ltd  P O Box 174        St James Chambers                 Douglas,
Isle of Man

200,000

TOTAL

 

6,631,000








-10-





